Title: To John Adams from William Prentis, 19 May 1798
From: Prentis, William
To: Adams, John



19 May 1798

At a Meeting of the Citizens of the Town of Petersburg Convened at the Courthouse of the said Town the 19th May 1798 Agreable to public Notice given for the purpose of expressing their Opinion on the present Important and critical Situation of our Country—
William Prentice Mayor of the said Town being Appointed to the Chair and John Grammer Secty—
Resolved Unannimously, as the sense of this Meeting That in the present important crisis, It is highly proper and necessary, publickly to express our Confidence in the Constituted Authorities of our Country, and our inalterable determenation to support with our lives & fortunes the Measures they may adopt for our Security.
Resolved That an Address, expressive of these Sentiments be immediately prepared, Subscribed by the Chairman and forwarded to the President of the United States—And
An Address thereupon, being prepared, was read and Unannimously agreed to as follows to wit—
To the President of the United States.
Sir
At the Present period of anxious expectation, involving the most important interests of our Country, We, Citizens of the Town of Petersburg, deem it incumbent upon us to express to you our most Zealous Approbation of the Measures of the Executive calculated for the preservation of Peace and restoration of Harmony with the French Republic. War we depricate under any Circumstances as one of the Worst of evils—only to be resorted to in Cases of extreme necessity—And a War with France would wound the fondest affections which One people could feel towards another, But Sir.If dazzled by the Splendor of Success they trample upon our Rights as a Neutral Nation, plundering our lawful Commerce, and dispising our earnest solicitations for the Accomodation of differences, We are free to declare That with one voice and with United hearts and hands, we will rally round the Constituted Authorities of our Country, and Convince the World that Altho’ with respect to the Administration of our publick affairs, we may at times as free men differ in Sentiment, Yet in submission to the laws of our own making, and in Support of the Government of our own Choice, we have but One opinion, but one determination to Maintain our Freedom and Independance against the Attempts of any Nation upon Earth—
Signed by Order and on behalf of the Meeting— 
William Prentis, CharimanJ. Grammer Secty